Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 07/06/21, applicant has amended claims 1 and 3 and cancelled claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, lines 4 and 6, the phrase “the light source” lacks proper antecedent basis.  For the purpose of examination, the phrase “the common light source” is assumed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Buckley et al (US 5,364,258).
As to claim 1, Buckley et al discloses (see Figs 1, 4-5 and 11-13) a machining system comprising: an application device (spray applicator 2, 104) that applies a photocurable resin (binder resin) to surfaces of a plurality of linear objects provided in
a workpiece; a curing device (station 4 with gantry 42 and UV source 44, see also Fig 13 for item 198) that brings the linear objects, to which the photocurable resin has been applied by the application device, into close contact with each other in radial directions and that radiates light onto the photocurable resin, which has been applied to the linear objects brought into close contact, thus curing the photocurable resin; a machining device (cutting stage 5, stitching stage 9) that machines the workpiece in which the plurality of linear objects have been bound together through the curing of the photocurable resin performed by the curing device; a removal device (pick up apparatus 74 with handling stage 6) capable of removing the cured photocurable resin (with the web structure) after completion of the machining of the workpiece performed by the machining device, wherein the curing device (station 4 with movable gantry) and the removal device (74 with handling stage 6) are provided with a common light source (44) capable of producing ultraviolet light to the station 4 and the removal device (74 with handling stage 6).
.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 3 is allowable for the same reasons described in the action sent on 5/11/21.  In addition, the removal device of Buckley et al (now considered as item 74 with handling stage 6) does not radiate the UV light, although it is able to remove/move the cured photocurable resin with the web structure.  

Response to Arguments
Applicant's arguments filed 07/06/21 have been fully considered but they are not fully persuasive. Applicant argues (see Remarks page 5) “However, and as acknowledged in the outstanding Office Action,” Buckley fails to teach “the curing device and the removal device provided with a common light source”. On the contrary, Buckley explicitly teaches “another separate device (98) radiating UV light for stitching”.  all of the limitations of the base claim and any intervening claims.  Applicant has not incorporated all the limitations of claim 3 into claim 1.  It is noted that in the Non-Final action sent 5/11/21 (see pages 3-4) a curing device referred as item “98” contains a typographic error.  It should read as item “198”.  For at least the reasons described above the examiner maintains the rejections of claims 1 and 4 in view of the reference to Buckley et al.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717